Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed June 25, 2010.
 
In
The
Fourteenth
Court of Appeals

NO.
14-10-00546-CR
NO.
14-10-00547-CR

In Re James CalberG,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On June 16, 2010, relator, James Calberg, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann. §
22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator names the
Harris County District Clerk and the Harris County District Attorney as
respondents.  
            A
court of appeals has no general writ power over a person—other than a judge of
a district or county court—unless issuance of the writ is necessary to enforce
the court’s jurisdiction.  See Tex. Gov’t Code Ann. § 22.221.  A court
of appeals has no jurisdiction to issue a writ of mandamus against a district
clerk or a district attorney unless necessary to enforce its jurisdiction.  In
re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.
proceeding); Garner v. Gately, 909 S.W.2d 61, 62 (Tex. App.—Waco 1995,
orig. proceeding).
Relator has not shown that a writ of mandamus
directed to the district clerk or the district attorney is necessary to enforce
our jurisdiction.  Therefore, we do not have jurisdiction to issue a writ of
mandamus against the district clerk or the district attorney.
Accordingly, relator’s petition for writ of mandamus is
ordered dismissed for lack of jurisdiction.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Yates and
Boyce.
Do Not Publish—Tex. R. App. P. 47.2(b).